,1;"''   '    ,..,

         AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Pagelofl       \0
                                             UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                JUDGMENT IN A CRIMINAL CASE
                                         v.                                           (F_or Offenses Committed On or After November I, 1987)



                               Maite Carreno-Morales                                  CaseNumber: 3:19-mj-21601

                                                                                      Anthonv Edwar,
                                                                                      Defendant's Attorney


         REGISTRATION NO. 84611298                                                                                           APR l 5 2019
         THE DEFENDANT:                                                                                          Cl.ER:<, U.S. DISTRICT COURT
          lZl pleaded guilty to count(s) 1 of Complaint                                                      SOUTHEnN DISTCUCT OF CA              FORNIA
                                                                                                                                                 n~'.11   y
             D was found guilty to count( s)
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section                    Nature of Offense                                                           Count Number(s)
         8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                  1

             D The defendant has been found not guilty on count( s)               -~~~~~~~~~~~~~~~~~-




             D Count(s)                                                                dismissed on the motion of the United States.

                                                         IMPRISONMENT
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
             imprisoned for a term of: ·

                                        ~     TIME SERVED                         D   ---~----
                                                                                                                             days

             lZl     Assessment: $10 WAIVED lZl Fine: WAIVED
             lZl     Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the     defendant's possession at the time of arrest upon their deportation or removal.
              D      Court recommends defendant be deported/removed with relative,                          charged in case


                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change of name, residence, or mailing address until all fines, restitution,. costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Monday,__6p_ril 15, 2019
                                                                                   Date oflmposition of Sentence


             Received
                          =07
                              h"'~-
                            Lji
                            0~SM~<L--------~
                                                                                   ntrl1V.K.cocK
                                                                                   UNITED STATES MAGISTRATE JUDGE



             Clerk's Office Copy                                                                                                    3:19-mj-21601
